DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pousthomis et al., USPGPUB. No. 2019/0002719.
Regarding claims 1 and 2, Pousthomis teaches an ink composition comprising a semiconductor nanoparticle which contains a perovskite compound (¶ [1180]-[1181], [2183]) and a curable resin composition (¶ [1720]). Pousthomis teaches that the curable composition may be made from a variety of materials that satisfy the claimed “Z” value, e.g. butyl acrylate and the corresponding polymer polybutal acrylate, which would have a “Z” value of approximate 0.29 based on the 2 oxygen atoms and 7 carbon atoms present in the material (¶ [1726]). The butyl acrylate and associated polybutal acrylate of Pousthomis satisfy formulas b-1 and b-2 of claim 2. Pousthomis teaches that the composition may include both monomers and oligomers or polymers of butyl acrylate (¶ [1724]). Pousthomis teaches that the ink composition may comprise up 99 wt% of the curable resin (i.e., the mixture of butyl acrylate monomer and oligomer or polymer), or 50 wt% specifically (¶ [1964]). Note that although butyl acrylate has been cited as one specific example of a material that is taught by Pousthomis, Pousthomis teaches a wide variety of different monomer and polymer materials in e.g. [1726]-[1729] that would meet the claimed limitations related to the “Z” value of claim 1 and formulas b-1 and b-2 of claim 2.
Regarding claim 3, polybutal acrylate (corresponding to the claimed material “b-2”) would consist of 100% repeating units of butyl acrylate (corresponding to the claimed material “b-1”). 
Regarding claim 4, Pousthomis teaches that the composition may be photocurable (¶ [1720], [1733]-[1734]).
Regarding claim 5, Pousthomis teaches that the composition may contain no solvent (¶ [1799]), in which case the curable resin and nanoparticles would constitute substantially 100% of the composition by mass. Alternatively, Pousthomis teaches that the solvent may be present in an amount of as little as 5% (¶ [1798]).
Regarding claims 6 and 7, Pousthmois teaches that the composition may be used to make a film of material for use in display devices (¶ [2682], [2827]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785